DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps or structure using a memory and a processing device to perform calculations to determine a map of values at different locations that can be performed as critical thinking or mental steps and represent an abstract idea. This judicial exception is not integrated into a practical application because the generically recited computer elements (e.g. processing device, memory, etc.) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, which are well-understood, routine, conventional computers functions as recognized by the court decisions listed in MPEP 2106.05(d).
The claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 26-28, the claims are vague as it is unclear if there is any further step, limitation, or structure being recited in the claims, or whether the claims are just setting forth a result of previous steps/structures.  The claims are only defining what a cluster is when two or more locations are in excess of a threshold.  In addition, “treatment” is vague as the independent claims also use the term “treat” and “treatable”.  It is unclear if the treatment is the same element/step as the treat/treatable elements.
Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.  The arguments regarding the 101 rejection in that the filter number is automatically determined, that the generation of the aggregated stability maps enable the practitioner to deliver more precise treatment, and that the human eyes cannot possibly visualize minute differences are not persuasive.
The claims are drawn solely to a memory and a computer/processing device (as seen by claim 11 and corresponding method claim) and do not contain any pre or post solution activity that practically integrates the mental concept into a complete method/system.  The claims are directed to an abstract idea and can be performed by mental process, critical thinking, and/or pencil and paper, as similar to the other court decisions listed in MPEP 2103-2106.07c, and therefore the 101 rejection stands.  While the applicant argues that the claimed features solve a particular challenge in diagnosing and treating heart rhythm disorders, it is noted that the claims are only directed to processing the data, and do not contain any other element or function such as sensing the cardiac data for the diagnosis/treatment and then providing the results to a physician for diagnosis/treatment.  While claims 1 and 11 have been amended to include “such that the heart rhythm disorder is treatable…”, the claims contain no further step or structure to perform this treatment and the limitation is just stating what may or could occur, and do not have a positively claimed step or structure.  It is noted that claim 21 has been allowed and overcomes the 101 rejection as the treatment is actually performed and therefore provides significant post-solution activity that practically integrates the mental concept into a complete method.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure and shows well-understood, conventional, and routine elements known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	1/28/22